Citation Nr: 0014192	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Propriety of the reduction of the 40 percent evaluation for 
recurrent low back strain with radiculopathy, currently rated 
at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than five years, 
including the period from May 1986 to December 1987.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Regional Office (RO).  By 
rating action dated January 1995, the RO confirmed and 
continued the 40 percent evaluation then in effect for the 
veteran's service-connected low back disability.  Thereafter, 
the veteran perfected an administrative appeal in March 1996, 
which contested the denial of a disability evaluation in 
excess of 40 percent for his low back disability.  While this 
case was in appellate status at the RO, a March 1999 rating 
action was entered, wherein the RO proposed to reduce the 
evaluation for the low back disability to 10 percent, based 
upon the findings contained in a Department of Veterans 
Affairs (VA) examination report of March 1999.  The veteran 
was informed of this proposed action and afforded the 
opportunity to submit additional evidence in a letter dated 
later that month.  In his July 1999 statement, the veteran 
expressed disagreement with the proposed reduction.  The 
action contemplated by the June 1999 proposal was effectuated 
by a September 1999 rating decision, which reduced the 
disability evaluation for his low back disability to 10 
percent effective from December 1999.  Subsequently, based on 
the receipt of additional evidence, the RO, in a September 
1999 rating action, increased the evaluation to 20 percent, 
effective from December 1999.  Accordingly, in light of the 
above procedural events, and the fact the veteran has 
challenged the propriety of the reduction, the Board will 
construe the issue, for the purpose of this appeal, as listed 
on the cover page of this decision.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 



FINDINGS OF FACT

1.  By rating action of September 1999, the RO reduced the 40 
percent rating in effect for low back pain with radiculopathy 
to 10 percent, effective December 1, 1999.  The evaluation 
was subsequently increased to 20 percent, effective December 
1, 1999.

2.  The September 1999 rating decision was based on one 
examination, and the determination of the RO fails to 
indicate that the provisions of 38 C.F.R. § 3.344 (1999) were 
considered prior to the reduction action.

3.  The September 1999 rating action is rendered void ab 
initio.


CONCLUSION OF LAW

The reduction of the 40 percent evaluation for recurrent low 
back strain with radiculopathy was not in accordance with law 
and that evaluation is restored, effective December 1, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected low 
back disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran 
underwent surgery for a herniated nucleus pulposus, L4-5, L5-
S1 diskectomy in November 1985.  

Based on this evidence, the RO, by rating action dated June 
1988, granted service connection for recurrent low back 
strain, and assigned a 20 percent evaluation. 

The veteran was afforded an examination of the spine by the 
VA in June 1992.  He described sharp, constant pain, 
radiating down to the right lower extremity.  He admitted to 
an associated paresthesia of the right lower leg and spasms 
of the lower back.  An examination of the lumbosacral spine 
revealed mild tenderness to palpation in the bilateral 
paraspinal musculature at L5-S1 and the positive trigger 
points over the right superior buttock.  He had mild spasms 
on the right paraspinal musculature as well.  Range of motion 
was 7 degrees of flexion; 10 degrees of extension; and 30 
degrees of lateral side bending.  He was positive heel 
walking, negative toe walking with a normal gait.  There was 
a positive sciatica test on the right and positive straight 
leg raising on the right at about 30 degrees.  Straight leg 
raising was negative on the left.  He had a slightly 
decreased sensation to his L5 dermatome of his right lower 
leg.  He had 4/5 motor and strength was symmetric and 
bilateral.  Knee jerks were 1+ on the right and 2+ on the 
left.  There was no ankle jerk on the right and 1+ on the 
left.  X-rays disclosed mild degenerative changes at the L5-
S1 interspace.  The impression was post laminectomy syndrome, 
moderately symptomatic.

Based on the evidence summarized above, the RO, by rating 
decision dated July 1992, increased the evaluation assigned 
for the veteran's service-connected low back disability to 40 
percent, effective April 1992.  This rating was assigned 
pursuant to Diagnostic Codes 5293 and 5295.

The veteran submitted a claim for an increased rating for his 
low back disability in July 1994.

On VA examination in August 1994, the veteran complained of 
constant low back pain that was aggravated by walking or 
running.  It was also aggravated by lifting objects of light 
weight.  The examiner noted that a myelogram in May 1992 
suggested that there was possible right L4 nerve root sleeve 
deformity; however, a subsequent CT scan showed no disc 
protrusion or stenosis.  There was evidence of probable 
laminectomy defect at L4-5 on the right.  A neurological 
evaluation revealed that strength in the lower extremities 
was 5/5 in most muscles, except for 4+/5 weakness in the 
right foot dorsiflexors and toe extensors.  Sensory 
examination revealed decreased pinprick and temperature on 
the right, predominantly L5 distribution.  There was moderate 
decrease in vibration in the right great toe; normal in the 
left lower extremity.  Knee jerks were right 1, left 2; ankle 
jerks were 2+ bilaterally.  The veteran complained of pain 
with attempted toe and heel walking on the right.  The 
impression was chronic low back pain, status post laminectomy 
with residual evidence of right predominantly L5 and possibly 
L4 root lesion.  The examiner commented that following the 
surgery in "1986," the veteran had complaints compatible 
with right lumbosacral root involvement and his neurological 
examination showed decreased right knee jerk and sensory 
deficit in the right L5 distribution.  

VA outpatient treatment records dated from 1990 to 1996 are 
of record.  In August 1994, the veteran reported that his 
back pain had increased over the years.  The assessment was 
low back pain.  He described increased back pain in October 
1995.  Limitation of motion was noted.  The diagnostic 
impression was low back strain.  Later that month, he noted 
that his low back pain extended to the left leg.  There was 
numbness of the left foot.  The diagnostic impression was low 
back pain, rule out recurrent disc.  The veteran was seen in 
the neurosurgery clinic in November 1995.  He complained of 
low back pain with gradually worsening numbness in the right 
foot.  An examination was limited by pain.  A possible 
recurrent disc was noted.  Later that month, it was reported 
that an electromyogram and nerve conduction study were 
normal.  There was no evidence of L4-L5 motor radiculopathy.  
Several days later, the veteran described having spasms down 
the left leg.  He was seen for his complaints of pain in 
February 1996.  It was noted that he had an exaggerated 
antalgic gait.  He wore a lumbosacral corset.  There was an 
exaggerated pain response to the examination with near 
collapse upon movement.  The assessment was chronic pain 
syndrome with depressive features.  

The veteran was seen in the pain clinic in April 1996.  He 
noted left hip, leg and ankle pain, as well as right leg 
pain.  He described stabbing pain in the left gluteal region 
radiating to the lateral aspect of the left leg to the ankle 
beginning in October 1995.  He denied burning, motor weakness 
or decreased sensation.  He indicated that changing his 
position worsened the pain.  Some relief with medication was 
reported.  An examination revealed an antalgic gait.  There 
was limitation of spine movement in all planes secondary to 
left hip pain.  Straight leg raising was negative.  The hip 
and knee joints were normal.  There was decreased sensation 
at the lateral aspect of the left thigh to touch, temperature 
and pinprick.  The left sacroiliac joint was without 
tenderness.  The spinous processes were nontender.  The 
impression was L4-5 nerve root involvement, possibly 
secondary to scar tissue/fibrosis.  There was evidence of 
guarding and pain behavior.

The veteran was afforded an examination by the VA in January 
1997.  He reported a continuation of pain.  On examination, 
the veteran appeared to be in moderately severe pain.  There 
was moderate involuntary spasm of the lumbar paravertebral 
muscles.  He was wearing a back brace.  Straight leg raising 
was positive bilaterally at 25 degrees with a positive 
Lasegue's sign.  Circumference of the thighs, knees and 
calves was equal.  Sensation was intact in the lower 
extremities.  There were no pathologic reflexes.  The 
examiner reviewed a magnetic resonance imaging from about one 
year earlier and it showed that the veteran had an L4-L5 
laminectomy.  He commented that it had not stopped the pain.  
The diagnosis was probable recurrent herniated nucleus 
pulposus, L4-5.

Additional VA outpatient treatment records from 1997 have 
been associated with the claims folder.  The veteran was seen 
in February 1997 and reported that his back pain continued.  
He requested pain medication.  It was noted in June 1997 that 
he had experienced good relief initially following the 
surgery but he now had right leg pain, as well as numbness.  
The pain was worse with activity.  His left leg pain had also 
returned.  

The veteran was examined by the VA in March 1999.  He stated 
that he had intermittent numbness and tingling in the leg, 
through a distribution he described as patchy.  He related 
that for the previous eighteen months, he developed some left 
leg pain from the lateral aspect of the leg down to the 
lateral aspect of his foot.  His right leg pain was primarily 
over the anterior aspect of his tibia, and to a lesser degree 
over the lateral aspect of the ankle.  He took no medication 
on a regular basis.  

On examination, forward flexion of the lumbar spine was to 60 
degrees; backward extension to 10 degrees; and bending was to 
10 degrees on the right and 15 degrees to the left.  Toe and 
heel walking were normal.  A neurological evaluation was 
unremarkable, with physiologic and symmetric reflexes, 
strength and sensation.  The veteran noted a single area of 
diminished sensation over the anterior aspect of the mid-
shaft tibia.  This was nondermatomal and nonphysiologic.  
Straight leg raising was negative bilaterally.  Internal and 
external rotation of the hips were normal.  The examiner 
noted that a review of magnetic resonance imaging studies 
from 1995 and 1997 showed only mild degenerative changes, 
with no evidence of any kind of nerve or neural canal 
compromise that would support the veteran's subjective 
complaints.  

The impression was history of herniated nucleus pulposus, 
lower back, status post laminectomy, with objectively good 
results.  The examiner added that the veteran sustained a 
herniated disc in service, resulting in some neurocompromise.  
He was treated appropriately and correctly.  Symptoms that he 
complained of at this time are not objectively validated.  He 
found no evidence of "disability" of the lumbar spine at 
this time.  The examiner also indicated that he found no 
objective evidence of radiation.  In his opinion, the range 
of motion deficiencies were primarily a relation of 
motivation and deconditioning, and not a reflection of 
structural abnormalities objectively documented on physical 
examination and multiple radiographic and nerve conduction 
studies.

Additional VA outpatient treatment records dated in 1998 and 
1999 are of record.  The veteran was seen for unrelated 
complaints in December 1998.  An examination of the back 
showed muscle spasm.  Reflexes were equal bilaterally.  In 
April 1999, the veteran complained of excruciating pain in 
the right hip radiating to the right lower extremity.  On 
examination, there was paravertebral tenderness.  A 
neurological examination was limited by pain but appeared 
grossly intact.  Muscle tenderness in the low back was noted 
in June 1999.  A spasm was also reported.  The assessment was 
low back pain.  Similar findings were recorded later that 
month.  There were no focal neurological deficits.  The 
veteran was seen for an evaluation of low back pain in 
October 1999.  A neurological evaluation disclosed that motor 
was 5/5, except for 4/5 of the extensor hallucis longus.  
Sensory was intact to light touch and pinprick, except for 
decreased pinprick at the right anterior shin.  Reflexes were 
brisk.  There was significant tenderness to palpation 
bilaterally in the low back and gluteus.  Straight leg 
raising was positive bilaterally.  A magnetic resonance 
imaging study in November 1999 revealed degenerative disease 
of the lumbar spine.  The veteran had a congenitally large 
central canal so no lumbar stenosis was seen.  The L3/4 disc 
bulge had a slightly left-sided component to it so it could 
possibly impinge slightly on the left L4 nerve root.  

Analysis 

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case 
history....Examinations less full and complete than those in 
which payments were authorized or continued will not be used 
as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, e.g., manic-
depressive or other psychotic reaction,...will not be reduced 
on any one examination except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated....Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will be 
considered whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

Pursuant to 38 C.F.R. § 3.344(a), when a disability 
evaluation has been in effect for a "long period" (five 
years or more), a rating may be reduced only upon a 
demonstration that there has been sustained improvement in 
the underlying condition.  In this case, it is not disputed 
that the 40 percent evaluation for the veteran's service-
connected low back disability was in effect for more than 
five years when the RO initiated the reduction.  Thus, the 
regulation is applicable.  The record reflects that the 
veteran was examined by the VA in January 1997 and March 
1999, and that he was receiving outpatient treatment from the 
VA from 1996 to 1999 for low back complaints.  Except for the 
most recent VA examination, the findings are fairly 
consistent and show limitation of motion, decreased sensation 
and positive straight leg raising.  The findings on the March 
1999 VA examination appeared to demonstrate that the 
veteran's condition had improved, and the reduction was 
predicated on these examination results.  

The issue in this case is whether the reduction of the 40 
percent rating for the veteran's service-connected low back 
pain with radiculopathy was proper.  The Board points out 
that a disability may clearly be reduced; the question 
involves whether the reduction was implemented properly.  It 
is clear in this case that the RO improperly reduced the 
veteran's 40 percent evaluation on the basis of one 
examination.  The reduction was predicated primarily on the 
findings of a single VA examination conducted in March 1999.  
There is no indication in the rating action that the RO 
considered 38 C.F.R. § 3.344(a).  The evidence failed to 
demonstrate that material, sustained improvement under the 
ordinary conditions of life had been shown.

In Lehman v. Derwinski, 1 Vet.  App. 339 (1991), the Court 
found that the RO's reduction of the evaluation which had 
been assigned for the veteran's psychiatric disorder had been 
done on the basis of an inaccurate and incomplete medical 
report, without complying with 38 C.F.R. § 3.344, and 
restored the evaluation which had previously been assigned.  

Similarly, in this case, the RO reduced the veteran's 
evaluation on the basis of a medical examination that failed 
to establish sustained or material improvement in the 
veteran's condition.  The Court, in Brown v. Brown, 5 Vet.  
App. 413 (1993) outlined the specific requirements of the 
Board in applying 38 C.F.R. § 3.344.  The entire record of 
examinations and medical history must be reviewed to 
ascertain whether the recent examination is full and 
complete; examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction; ratings on account of diseases 
subject to temporary or episodic improvement will not 
ordinarily be reduced on any one examination; and even if 
material improvement is shown, it must appear reasonably 
certain that improvement will be maintained under the 
ordinary conditions of life.  The 1999 rating action failed 
to comply with each of these requirements and, in fact, did 
not discuss the application of 38 C.F.R. § 3.344.

In Brown, the Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as "not in 
accordance with law."  Brown, 5 Vet.  App. at 422.  That was 
the situation here.  The Board notes that the failure to 
consider the applicable regulation cannot be cured by 
subsequent examination or action of the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  While the VA outpatient treatment records that 
were received subsequent to the reduction action in September 
1999 are not necessarily germane to this determination, the 
Board emphasizes that they document continued complaints 
referable to the low back and, to that extent, reinforce the 
conclusion that the March 1999 VA examination failed to 
establish sustained improvement in the veteran's low back 
disability.  Therefore, the RO erred in its September 1999 
rating action by reducing the 40 percent evaluation for low 
back pain with radiculopathy to a 10 percent rating.  (This 
was subsequently increased to 20 percent by the December 1999 
rating decision.)  Accordingly, the 40 percent evaluation 
assigned for low back pain with radiculopathy is restored, 
effective December 1, 1999.


ORDER

The reduction in the 40 percent disability evaluation for 
recurrent low back strain with radiculopathy was improper; 
such is restored effective December 1, 1999, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  The Board points out 
that this matter was initiated when the veteran submitted a 
claim for an increased rating for his low back disability in 
1994, at which time a 40 percent evaluation was in effect.  
That rating has been restored by this decision, and the 
question of whether an increased rating is warranted remains 
to be considered. 

In this regard, the Board notes that the findings of the 
March 1999 VA examination appear to be inconsistent with the 
remainder of the medical evidence.  Following that 
examination, the veteran continued to receive outpatient 
treatment from the VA.  These reports demonstrated findings 
including positive straight leg raising, tenderness and 
spasm.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since 1994.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

2.  The veteran should then be afforded 
VA examinations by specialist in 
orthopedics and neurology, if available, 
to determine the nature and extent of his 
low back disability.  All necessary tests 
should be performed.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examinations.

3.  Following completion of the above, 
the RO should review the evidence record 
and readjudicate the issue of entitlement 
to an increased evaluation in excess of 
40 percent for recurrent low back strain 
with radiculopathy.  The RO should also 
consider all potentially applicable laws 
and regulations, to include pertinent 
diagnostic codes under the Schedule for 
Rating Disabilities in 38 C.F.R., Part 4, 
as well as 38 C.F.R. §§ 3.343 and 3.344 
(regarding reduction of ratings in effect 
for 5 years or more), if appropriate.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

